William H. Rehnquist: We'll hear argument next in Number oh oh eleven eighty-seven, David R McKune versus Robert G Lile. Mr. McAllister. [Inaudible]
Stephen R. McAllister: Mr. Chief Justice, and may it please the Court. Choices have consequences, but they nonetheless remain choices. The mere withdrawal of prison privileges such as a personal television or how much an inmate may spend at the canteen, privileges which are not part of an inmate's sentence and to which an inmate has no legal entitlement, does not amount to constitutional compulsion in violation of the Fifth Amendment, certainly not when the reason for the withdrawal of those privileges is the inmate's failure to comply with an unquestionably legitimate treatment requirement that he accept responsibility for his offenses. [Inaudible]
David H. Souter: The the problem, though, is he's he's forced, in effect, to to confront the the treatment possibility. It's not an option. I mean, i- t- the tough part of the case for me, I think, is the fact that this is this is not a scheme, as I understand the Federal scheme to be, in which the inmate says, I want to take advantage of this treatment program. This is a scheme in which the State says, you're going to take advantage of it, and if you don't take advantage of it, including the the the the admissions in the reports of other offenses, and so on, you're going to lose substantial privileges. That's that, to me, is the tough part of the case. [Inaudible]
Stephen R. McAllister: That's true, Justice Souter, and our program does differ from the Federal program in that respect, but it is still a choice for Mr. Lile. He does not have to incriminate himself in any way. His refusal to participate is not at all incriminating. And what we're talking about in terms of what he may lose here are are really relatively mild incentives within the...
Stephen R. McAllister: prison. I I thought...
Sandra Day O'Connor: that the participation required the prisoner to describe previous offenses...
Speaker: that he may have been committe -- that he may have committed,
Sandra Day O'Connor: if he...
Speaker: participates.
Stephen R. McAllister: But what I'm saying is, if he simply refuses to participate, there's no incrimination whatsoever.
Speaker: simply...
Sandra Day O'Connor: what happens if he refuses? Is he put in a different type of confinement with different terms and conditions?
Stephen R. McAllister: He can be, yes.
Speaker: can spend at the canteen --
Sandra Day O'Connor: presumably at the same level.
Speaker: They start at intake.
Sandra Day O'Connor: and you start at the same level of control.
Stephen R. McAllister: Yes.
Sandra Day O'Connor: Now, the prisoner says no, I don't want to participate in that program.
Stephen R. McAllister: The Kansas regulations say, if an inmate is is recommended for this treatment program and he refuses, he goes from level three to level one.
Sandra Day O'Connor: Is that where he is today?
Stephen R. McAllister: Well, he's actually not, because he got an injunction against the in this case against...
Speaker: us...
Stephen R. McAllister: actually carrying out this program.
Speaker: In the future...
Stephen R. McAllister: Yes, he is.
Sandra Day O'Connor: And he's at level three?
Stephen R. McAllister: At level three, yes.
Antonin Scalia: In the future , what's at issue is is not being deprived of benefits you already have, but of not giving you benefits that you don't have?
Speaker: Well, I...
Antonin Scalia: chopped down from three to one was that the that he was grandfathered.
Speaker: He was grandfathered in.
Antonin Scalia: he would simply not make it from one to two and from two to three, if he didn't go into the...
Speaker: program.
Stephen R. McAllister: possibly.
Antonin Scalia: Because there there's been some dispute between you and the other side as to whether this is simply the denial of a benefit or a punishment, and I'm not sure there's a whole lot of difference, but...
Stephen R. McAllister: And in the context of...
Speaker: the prison...
Antonin Scalia: people it looks more like a punishment.
Stephen R. McAllister: That's certainly a possibility.
Speaker: thing about...
David H. Souter: a possibility.
Stephen R. McAllister: No.
David H. Souter: Well then, the only person who's going to be in the position that Justice Scalia described is the person who's been getting in trouble along the way and never does progress.
Stephen R. McAllister: Yes, potentially.
Speaker: There's...
Ruth Bader Ginsburg: could the Kansas do that this with respect to a prisoner who's writing letters to the editor, to the newspaper, complaining about prison conditions? They say, well, this all this is privileged.
Speaker: entitlement.
Stephen R. McAllister: I think that's a different case.
Speaker: Court has addressed the...
Ruth Bader Ginsburg: the First Amendment different from the Self-Incrimination Clause? I mean, if in the one case you can't disadvantage the person for exercising that constitutional right.
Speaker: Two...
Ruth Bader Ginsburg: have the First Amendment.
Stephen R. McAllister: Two things, Justice Ginsburg.
Speaker: here in in the terms of actually compelling him.
Ruth Bader Ginsburg: the First Amendment.
Stephen R. McAllister: But in the First Amendment context he has a right, a free speech right or a right of access to the courts that may be at issue.
Speaker: so...
Antonin Scalia: a- as as I recall it, the First Amendment says speaks of abridgement,
Stephen R. McAllister: Yes.
Antonin Scalia: right? And and the Fifth Amendment speaks of compulsion.
Speaker: Compulsion, that's the language in the amendment.
Anthony M. Kennedy: thing Justice Ginsburg is concerned.
Speaker: Not necessarily, Justice Kennedy.
Anthony M. Kennedy: the State does have an interest in saying we want to rehabilitate you and it's best for you to confront your wrong.
Speaker: it different...
Anthony M. Kennedy: from what you're proposing...
Speaker: to u-
Stephen R. McAllister: think it's potentially different, although it is potentially permissible constitutionally, but the question would become, what sort of a legitimate valid penological interest do we have? Do we have such an interest in having every inmate do that from the day they enter prison?
Speaker: This is very different. We could make that argument.
Anthony M. Kennedy: confront the consequences of what they've done.
Stephen R. McAllister: We could make that argument.
Speaker: actually...
Anthony M. Kennedy: by that...
Stephen R. McAllister: Well, it's much more than that in this case, because here the the the therapists are clear that denial is a big problem with sex offenders.
Speaker: that's a legitimate...
Sandra Day O'Connor: only be meaningful if you compel them to admit to a cri- a new crime for which they could be...
Speaker: prosecuted?
Stephen R. McAllister: with all due respect, Justice O'Connor, we would not say we're compelling them.
Speaker: And there's a waiting list.
David H. Souter: penological interest satisfied in confining the program to those who want to be in it who will not be subject to this compulsion, if that's what it is? I mean, your your argument is that we have a penological interest, in effect, that justifies these consequences.
Speaker: Yes, we do.
David H. Souter: fill your program without even having to raise the issue that involves these consequences, why do you have a penological interest in in the insistence that gives rise to this case?
Stephen R. McAllister: Because the- these fellows have proven that most or, not most, but many of them will not voluntarily engage in this program,
Speaker: even though they need...
David H. Souter: I'm assuming that is so.
Speaker: with people...
David H. Souter: who will, why why is there an interest in effect in forcing the issue for those who do not want to do it voluntarily?
Stephen R. McAllister: Because we still have an interest in rehabilitating all of these sex offenders.
Speaker: the State does not have an interest...
William H. Rehnquist: the program i- is full, then i- i- i- is your interest in simply getting statements of of guilt or something from people who will never go into the program?
Stephen R. McAllister: No, and that's why he has the choice.
Speaker: [Inaudible]
Ruth Bader Ginsburg: that is not a voluntary program.
Stephen R. McAllister: If there's if there's as long as there's under Turner a legitimate penological interest, yes, potentially we could.
Speaker: legitimate reason to do it, potentially...
Ruth Bader Ginsburg: because is there or isn't there? Is it in the case of every one that you incarcerate there is an interest in rehabilitating that person.
Stephen R. McAllister: Absolutely.
Ruth Bader Ginsburg: And you have said that the first step in rehabilitation is acceptance of responsibility for the wrong that you've done.
Stephen R. McAllister: Yes.
William H. Rehnquist: But you also rely, don't you, Mr. McAllister, on the fact that se- the therapists for this particular type of type of crime have come down very hard on the idea, and I take it perhaps there may not be the same body of support for that sort of treatment of other offenders.
Stephen R. McAllister: An- and there's certainly not, for example, treatment programs necessarily for burglars or robbers or other categories.
David H. Souter: But constitutionally, if if suddenly somebody got a good idea here and a a psychiatrist came forward saying yes, you you can you you can reform property criminals too, we'd be in exactly the same boat.
Stephen R. McAllister: Yes, potentially, and and that's not, in our view, a constitutional problem, because this case this Court has long said for example none of the things we're talking about here are atypical in prison.
Stephen G. Breyer: The the kind of conundrum that I that that puzzles me that I don't have an answer to is is illustrated by the trial process itself.
Stephen R. McAllister: Well, Justice Breyer, to say the first is different, or or in essence we're different, because all of our this takes place inside the prison.
Speaker: of choices.
Anthony M. Kennedy: are saying you can have two classes of prisoners, those who have confessed to their crimes and those who haven't.
Stephen R. McAllister: Except, Justice Kennedy it may do that.
Speaker: inmates...
Speaker: you conceded you...
Ruth Bader Ginsburg: conceded that a prosecutor, say, in the sexual history says, I committed X, Y, Z rapes and that a prosecutor, as long as there's no statute of limitations problem, in Kansas unlike, as I understand the federal program is, a prosecutor could say, okay, now we're going to indict you for that.
Stephen R. McAllister: But my understanding is they could do that in the federal program as well, because there's no immunity granted under the Federal program either.
Speaker: thirteen years of this program.
David H. Souter: they don't suffer any loss of anything if they if they don't make the statement and...
Speaker: under yours, they do.
Stephen R. McAllister: That's true,
Speaker: but...
David H. Souter: under yours, in any case, whether the Feds do it or not, under yours the prosecutor could use that information, couldn't he?
Stephen R. McAllister: Could.
John Paul Stevens: May I ask you, Mr. McAllister, do you know i- if and there's similar programs in a lot of states, as I understand it.
Stephen R. McAllister: E- Justice Stevens, it's my understanding that some may, although I don't know the exact number, and I do know from the state amicus brief the eighteen states that signed onto that obviously think immunity is a bad idea and, as I said, the Federal Government does not immunize the...
Speaker: inmates who participate in the program. Yes.
Ruth Bader Ginsburg: And o- of those, how many are like Kansas? That is, it isn't a voluntary?
Stephen R. McAllister: Justice Ginsburg, I don't know the the answer to that.
Speaker: of my time.
William H. Rehnquist: Mr. McAllister.
Antonin Scalia: [NS] Mr. Garre, why does the Federal Government not think it a good idea to grant immunity?
Gregory G. Garre: Justice Scalia, the Federal Government has has a very limited program it applies in only one facility nation-wide.
Speaker: recognize...
Antonin Scalia: around to answering my question?
Speaker: Why why...
Antonin Scalia: did the Federal Government think it not a good idea to grant immunity in its program?
Gregory G. Garre: Oh, the the Federal Government reserves the right of the same confidentiality limits that the State does.
Antonin Scalia: Only those things can be prosecuted? I thought I thought that it that i- that that prosecution was available for anything that was that was disclosed, although although there was confidentiality.
Gregory G. Garre: That's right.
Speaker: Those are confidentiality...
Antonin Scalia: limits, not immunity limits, right?
Gregory G. Garre: That's right.
Speaker: So...
Antonin Scalia: Federal Government has has not given use immunity u- for...
Speaker: anybody in the program.
Gregory G. Garre: and that's absolutely clear from the from the waiver the confidentiality statement that that inmates sign before they enroll in the program.
Speaker: Well, does the Federal...
Sandra Day O'Connor: Government re- deprive the prisoner of any benefits or programs if he refuses to e- engage in the program? The the Federal Government doesn't apply the same in- incentive schemes that the State of...
Speaker: Kansas does for participation. Well...
Gregory G. Garre: I-
Speaker: the the incentives the that...
Gregory G. Garre: the the o- the overriding incentive is, of course, the value of the treatment that the inmate receives.
Speaker: the treat- -- One-
Sandra Day O'Connor: not the nothing is threatened or carried out in the Federal program to deprive the nonconsenting prisoner of any privilege,
Speaker: is that right?
Gregory G. Garre: th- tha- that's true up front in terms of the incentive scheme.
Speaker: certainly up front...
David H. Souter: the choice to go into the program is strictly the inmates.
Gregory G. Garre: That's the way the Federal Bureau of...
Speaker: Prisons has...
Antonin Scalia: desirable facility?
Gregory G. Garre: It is at a more desirable...
Speaker: facility.
Antonin Scalia: what he loses...
Speaker: is he...
Antonin Scalia: doesn't he isn't he doesn't get out of the rotten place he's in to to a better...
Speaker: facility, right?
Gregory G. Garre: right.
Speaker: important that...
David H. Souter: a benefit that he currently has?
Gregory G. Garre: Well, we we don't we think think that the that the privileges that we're talking about in the case of pra- Kansas, TV ownership, personal TV in the cell, visitation privileges beyond immediate family, and and lawyers, canteen expenditures, these aren't these aren't...
Speaker: the sorts of things...
Ruth Bader Ginsburg: the right to take other programs in the prison?
Gregory G. Garre: The th- the privileges are reduced.
Ruth Bader Ginsburg: Substantial reduction in how much you can earn in prison, what jobs you can do in prison, isn't that so?
Gregory G. Garre: Well, e- th- there's there is a definite reduction, and the flip side of that is Kansas reserves the higher privileges, the more modern facilities to those inmates who choose to take the constructive steps towards reentering society.
Speaker: Okay, but there's no there's no reduction...
David H. Souter: in the Federal system, is that correct?
Gregory G. Garre: There's no the the the Federal system currently doesn't employ the same earnable privilege scheme that the Kansas person...
Speaker: prison does.
David H. Souter: specific about it.
Gregory G. Garre: That's correct, except that the inmate can be sent back to his parent...
Speaker: facility. But...
Ruth Bader Ginsburg: have said you said in your opening statement, and you seem to be backing away from it, you said the Federal program is a voluntary program.
Gregory G. Garre: Well...
Ruth Bader Ginsburg: like...
Speaker: Now that's  the issue here, isn't it?
Gregory G. Garre: with respect, we think that that is the issue.
Speaker: in this case.
Anthony M. Kennedy: you this, Mr. Garre.
Gregory G. Garre: Well, I I th- foremost because the Fifth Amendment says, compelled self-incrimination.
Speaker: cases like...
Anthony M. Kennedy: of c- of compulsion does does not meet it? I that is that is to say, you can have two classes of inmates, those who've confessed and those who haven't, for all of prison life? Well And and isn't there a danger, then, of of of of of inducing innocent people to to confess?
Gregory G. Garre: I think that type of hypotheticals is much different, much further afield than the...
Speaker: program in this case.
William H. Rehnquist: say inducing, does it? It says compelling.
Gregory G. Garre: It says compelling.
Antonin Scalia: Mr. Garre,
Speaker: don't...
Antonin Scalia: we in fact have two classes in in in all prison systems? Those who have pleaded guilty and and have gotten a relatively short sentence by reason of their guilty plea for a particular crime, and those who have refused to plead guilty and have gotten a longer sentence because of their refusal to do so.
Speaker: That's...
Antonin Scalia: two classes in prison.
Speaker: I mean, not just...
Antonin Scalia: not just not being able to spend as much at the PX, but but they're there for another another fifteen years.
Gregory G. Garre: That's correct.
Speaker: of day-to-day management.
Ruth Bader Ginsburg: anything other than physical, or psychological?
Gregory G. Garre: Oh, sure.
Speaker: I mean,
Ruth Bader Ginsburg: I mean, in in outside prison we know, at least this Court's precedent has said losing your membership in the bar, losing your job, that counts as compulsion, even though no one is putting you on the rack and screw.
Gregory G. Garre: And and and we think we agree with Judge Friendly and others who have suggested that those cases lie at the outer reaches of this Court's Fifth Amendment jurisprudence, a- and we think that the denial of the sorts of common, routine privileges at issue in this case, TV privileges, canteen expenditures, don't even come...
Speaker: close to...
Sandra Day O'Connor: loss of visiting privileges? That could be crucial to a prisoner.
Gregory G. Garre: Well, it's not a complete loss in this case.
Speaker: that...
Sandra Day O'Connor: it were.
Gregory G. Garre: Well, I I I mean, the further the the Court goes out in that direction, then obviously at some point that that program would be more difficult to defend under the Turner...
Speaker: versus Safley analysis. It's not...
Sandra Day O'Connor: no limit on what they can do here.
Gregory G. Garre: Well, w- with respect, we we don't think that that's the Kansas program.
Speaker: at this point...
Sandra Day O'Connor: like a basic difference.
Speaker: of incarceration.
Gregory G. Garre: i- e- again, m- I would disagree with the d- the the characterization of the Kansas program, but but more importantly we think that the judgment made by the Federal Bureau of Prison and the judgment made by the Kansas prison officials are well within the range of decisions that this Court's prison decisions...
Speaker: permit me to...
Sandra Day O'Connor: correct in my description?
Gregory G. Garre: Y- Your description presents a different situation.
William H. Rehnquist: Thank you, Mr. Garre.
Mathew J. Wiltanger: It's Wiltanger, Your Honor.
William H. Rehnquist: Wiltanger.
Mathew J. Wiltanger: Mr. Chief Justice, and may it please the Court If you're a prisoner in Kansas and you commit a rape while in prison, you get the same penalties that Mr. Lile gets.
Speaker: St-
William H. Rehnquist: you mean, i- someone who commits arson in prison gets only those penalties? He isn't prosecuted for committing arson? There could be a potential prosection if they...
Speaker: turn him over...
Speaker: But there would be...
Speaker: Like like a...
Antonin Scalia: number of years in more in jail.
Speaker: That could be, Your Honor.
Mathew J. Wiltanger: But under the State system they get moved down to the same level that Mr. Lile is, and in fact their punishment could be worse,
Speaker: because...
Antonin Scalia: the arsonist considers that the least of his worries.
Speaker: and when the least say...
Stephen G. Breyer: punishment, you assume your answer in your favor.
Mathew J. Wiltanger: I think the difference, Your Honor, is is somewhat illustrated by the Government's attorney in that this is not voluntary, and that once you achieve a level the State has state has set up a structure, Your Honor, under which if you're good, you do your job, you get to a certain level, and that's for everybody.
Speaker: You'll lose your job.
Stephen G. Breyer: Is it true that their system is, you will be awarded privileges as long as you participate in treatment, but our privileges are open only to people who participate in treatment?
Mathew J. Wiltanger: I would disagree with that,
Speaker: Your Honor, because...
Mathew J. Wiltanger: Because people in the prison system who do not participate in treatment get the same privileges.
Speaker: Not just...
Mathew J. Wiltanger: Why did he lose his privileges? Well, he hasn't, technically, Your Honor, lost his...
Speaker: privileges because of the injunction...
Speaker: But he will...
Antonin Scalia: non sex offenders?
Mathew J. Wiltanger: Non...
Speaker: sex offenders...
Antonin Scalia: have no ability to go into the program?
Mathew J. Wiltanger: Have no ability, but but other there w-
Speaker: there're potentially...
Antonin Scalia: category of prisoner,
Speaker: really.
Mathew J. Wiltanger: could be other sex offenders in the prison who are not required to take SATP, for example, if there was a if if for some reason there was a statutory rape penalty they may not be required to take SATP.
Speaker: chance to get to...
William H. Rehnquist: Court, what cases do you think most most strongly support your position?
Mathew J. Wiltanger: Your Honor, I think the cases of Garrity, Gardner, Cunningham support the...
Speaker: position.
William H. Rehnquist: talking about i- loss of job an in a in a in a civilian society.
Mathew J. Wiltanger: I do,
Speaker: Your Honor.
Mathew J. Wiltanger: Specifically as to the job, Mr. Lile, if if any inmate in the prison system in Kansas, if they were, for example, in minimum security can work an outside job.
Speaker: get to work a job that is even equivalent to that.
William H. Rehnquist: You're talking about a situation where in civilian life the person who le- loses his job loses his livelihood, basically.
Mathew J. Wiltanger: He will eat, Your Honor, but at the same same same time a policeman on guard or a policeman in Garrity could go out and get another job and earn something, an equivalent wage, or possibly even a better wage.
Speaker: Mr. McAllister,
Antonin Scalia: I I am...
Speaker: very, very -- Oh...
Antonin Scalia: I'm sorry, mis- Mr. Wiltanger.
Mathew J. Wiltanger: No, they haven't, Your Honor.
Antonin Scalia: But that's you know, i- either you do it, or you're going to get life.
Mathew J. Wiltanger: I don't Your Honor, our view is not is that that is not compulsion, because what is being extended to the murder suspect is a benefit, some way to improve your lot.
Speaker: I don't think that would be...
Speaker: play on words, then.
Antonin Scalia: them in start them off in the worst situation and just say,
Speaker: you know...
William H. Rehnquist: certainly doesn't benefit prisoners as a class.
Speaker: I I...
Antonin Scalia: surely can't turn on that on on that, whether you characterize it as giving them a benefit or depriving them of one a benefit they all...
Mathew J. Wiltanger: Well, the Constitution obviously prohibits any kind of sanction for the invocation of your Fifth Amendment rights.
Speaker: I s-
Ruth Bader Ginsburg: you said it in your brief, and I wanted to make sure that it really is your position.
Speaker: at level one...
Ruth Bader Ginsburg: and you never get out of it unless you take this program?
Mathew J. Wiltanger: Your Honor, I I do think that's certainly closer to the const- that that would be closer to a constitutional law.
Ruth Bader Ginsburg: Would be, or...
Speaker: wouldn't?
Mathew J. Wiltanger: not be, Your Honor.
Ruth Bader Ginsburg: Would not...
Speaker: be. That's what you said in your brief.
Mathew J. Wiltanger: not be unconstitutional.
Ruth Bader Ginsburg: So the whole thing, then, it comes down to, subtraction is no good.
Mathew J. Wiltanger: If they could set up a system or a structure or or fashion r- some rules obviously, they don't have that now, then I don't think that would be unconstitutional.
Antonin Scalia: So so you think the the sentencing guidelines would be invalid if, instead of the current provision, which gives you good points for acceptance of responsibility, it rather gave you bad points for refusing to accept responsibility.
Mathew J. Wiltanger: I do, Your Honor.
Speaker: I do.
Speaker: so,
Antonin Scalia: constitutional distinction.
Mathew J. Wiltanger: I d- I do believe so,
Speaker: Your Honor.
Stephen G. Breyer: if that's if that's so, does this case as my understanding of it is that the prison created a new policy, and that policy was that everybody was at level one unless you participate in a recommended program, that that was their new policy, but that your client was grandfathered in at level three because he was in prison at the time.
Mathew J. Wiltanger: N- not exactly, Your Honor.
Stephen G. Breyer: Because?
Mathew J. Wiltanger: Because all inmates in the pri- there were th- there are not just inmates at level three who were grandfathered in.
Speaker: counsel...
Stephen G. Breyer: participating in a recommended program?
Mathew J. Wiltanger: Absolutely.
Speaker: Absolutely. If...
Stephen G. Breyer: changed the rule and said, if you don't participate in a recommended program, you can't get to level three.
Mathew J. Wiltanger: If they have not they have not changed the rule.
Speaker: arsonist...
Ruth Bader Ginsburg: this is a a product that the they don't have the facility to give this course to everyone, so they say, when you're getting closer to release time, you get it.
Mathew J. Wiltanger: Well, the State wants als- wants their sex offenders to take it.
Speaker: coming...
Ruth Bader Ginsburg: their first year, I when what I understand.
Mathew J. Wiltanger: No, Your Honor.
Speaker: typically.
Ruth Bader Ginsburg: But your brief described a system where, suppose we had all sex offenders, they go in at level one unless they take the program.
Mathew J. Wiltanger: Hm.
Ruth Bader Ginsburg: That's something that doesn't exist in current world only because of a lack of resources, that Kansas can't give this program to all the people who would qualify, so it concentrates on the people who have served a substantial part of their sentence already.
Mathew J. Wiltanger: That is correct, and and and kee- please understand, Your Honor, that that is only one possible solution that would allow the State to continue to run its SATP.
Speaker: the need...
Antonin Scalia: no solution.
Mathew J. Wiltanger: Your Honor, I agree with that.
Speaker: immunity.
William H. Rehnquist: solution that isn't consistent with the therapist's idea that this is how it should be done.
Mathew J. Wiltanger: Potentially, Your Honor.
Speaker: I'm not...
Mathew J. Wiltanger: sure why it has to be a written statement where you f- you fess everything up.
Speaker: statement is required.
Mathew J. Wiltanger: I Your Honor, I agree.
Speaker: is correct.
John Paul Stevens: know I asked your opponent this question the extent to which other States have granted immunity to solve this problem?
Mathew J. Wiltanger: There are a couple of States that I know off-hand, Your Honor.
Speaker: But I'm not positive...
Stephen G. Breyer: programs are important, I take it, r- really important, and and they're thinking that this is a very important way to run them, I I give them that.
Mathew J. Wiltanger: Well, first, Your Honor, if this Court doesn't want to get drawn into a benefit versus a punishment distinction, you don't have to follow that for this rule.
Speaker: litigation where...
Sandra Day O'Connor: answer the question, though, and I have the same problem Justice Breyer does.
Mathew J. Wiltanger: Well, I d- I do believe that I do believe that that sanction or or what you can look at is, you could look at the thi- this Court's ruling as to what is a voluntary statement in the Collin case, whether or not he's being able to make an unconstrained choice.
Speaker: Why not look...
Antonin Scalia: to what Sandin looked to in in true, not in the context of the Fifth Amendment, but in another context, and that is whether what you have been deprived of in prison is is beyond what is the normal expectation of prison life.
Mathew J. Wiltanger: Your Honor, I think that does a couple of things, and and why we disagree with Sandin.
Speaker: Amendment rule in the prison system...
Antonin Scalia: we don't have a rule that arrives that that applies in the Fifth Amendment arena with regard to depriving people of of things to which they are not entitled as free citizens.
Speaker: So we...
Antonin Scalia: it seems to me we need a new rule for in-prison cases.
Mathew J. Wiltanger: Your Honor, I would agree to you that Mr. Lile has no liberty interest at play here, but I would also suggest that there is no liberty interest in an at-will employment.
Antonin Scalia: Don't call it liberty, just call it a right.
Speaker: Call it...
Antonin Scalia: a right.
Speaker: He's...
Antonin Scalia: he's entitled as a free citizen to have that.
Mathew J. Wiltanger: But but the but the way that the State has set up its structure, they have made rules that they want everybody working.
Antonin Scalia: Okay so we'll add to it, there has to be a and and the the State of Kansas is perfectly willing to add to it, it has to be for a legitimate penological purpose.
Mathew J. Wiltanger: And certainly I would I would agree with what's previously said, that there could be a legitimately penological purpose in confessing, in coming clean, and that you will not be a model prisoner unless you take responsibility for your crime, whether it be a sex offense or whether it be a murder.
Speaker: and suggest that that's...
Stephen G. Breyer: I was thinking about that, and the trouble with analogies, if you get one that's very close, you become uncertain again.
Mathew J. Wiltanger: Your Honor, I I I agree with I agree with with the concern over the technical distinction between benefit and penalty.
Stephen G. Breyer: It's not the grandfather I mean, i- it it is the grandfather, isn't it, in his case that makes him well you said there were some other things, and I'd like to be sure to have them in mind, that make it a penalty and not just the withholding of a privilege.
Mathew J. Wiltanger: Assume for the moment Mr. Lile were not grandfathered in.
Stephen G. Breyer: Yeah.
Mathew J. Wiltanger: Okay.
Stephen G. Breyer: Mhm.
Mathew J. Wiltanger: Well he would enter the prison system at at intake level one.
Speaker: In about...
Mathew J. Wiltanger: eighteen years from now the State will ask him to take sex offender treatment.
Stephen G. Breyer: I see.
Mathew J. Wiltanger: He will get all the way .
Stephen G. Breyer: And he...
Speaker: crashes...
Mathew J. Wiltanger: two thousand nineteen they say to him, please take...
Speaker: SATP.
William H. Rehnquist: Well, one one difference, certainly between the First Amendment and its cases and the Fifth Amendment is that there is a compulsion requirement in order to invoke the Fifth Amendment, where where the First Amendment doesn't have anything like that.
Mathew J. Wiltanger: I agree.
Speaker: dangerous example...
John Paul Stevens: That's what distinguishes the detriment and the benefit.
Speaker: doesn't it?
Mathew J. Wiltanger: And that's again wha-
Speaker: I'm sorry.
Antonin Scalia: The Kansas program would be perfectly okay, in in in your estimation, if it provided that at the end of eighteen years of twenty-year sentences, or two years before the end of their sentence, all sex offenders shall be reduced, all sex offenders shall be reduced to prison level one.
Mathew J. Wiltanger: No, Your Honor, I...
Speaker: I'm...
Antonin Scalia: Why not, because then a- then if they choose to come in this program they will be getting the benefit of going back up to three.
Speaker: I I don't...
Mathew J. Wiltanger: think that would be constitutional, Your Honor.
Antonin Scalia: Why not?
Mathew J. Wiltanger: I think it would be set up as a way to get around SATP and a way to get around the invocation of your Fifth...
Speaker: Amendment rights. It would be an artifice.
Antonin Scalia: Well, of course it's an artifice.
Speaker: I...
Mathew J. Wiltanger: the one the one thing I would encourage this Court to look at is, look at how it affects itself on the prisoner.
Antonin Scalia: It's the same it's the same in my hypothetical, though.
Mathew J. Wiltanger: If it's entirely divorced from the program or the Fifth Amendment, then Your Honor, then that potentially would be constitutional.
Speaker: but it's not.
David H. Souter: to decide what is compulsion you've got to look at i- how other people are treated, in effect.
Mathew J. Wiltanger: Somewhat, Your Honor.
Speaker: Yeah.
Mathew J. Wiltanger: And I agree, if the State had set up a...
Speaker: strict...
Ruth Bader Ginsburg: let me ask you to concentrate on that question a little harder, because you did say in your brief that if all sex offenders not all prisoners, all sex offenders on day one were in put in class one, they could stay there and never get out unless the the carrot that was dangled was taken.
Mathew J. Wiltanger: That is...
Speaker: correct.
Ruth Bader Ginsburg: apparently you are not...
Speaker: objecting to a distinction between classes of...
Ruth Bader Ginsburg: prisoners.
Mathew J. Wiltanger: No, Your Honor, you're you're correct, a- and again that's consistent with the view that we took between the benefit and the sanction,
Speaker: [Inaudible]
David H. Souter: a a a a a comparative analysis as as between classes of prisoners depending on their offense?
Mathew J. Wiltanger: No, Your Honor,
Speaker: there isn't.
Mathew J. Wiltanger: I apologize if I misspoke.
Antonin Scalia: Now, I I I understood you the other way.
Mathew J. Wiltanger: Essentially, yes, that is correct.
William H. Rehnquist: Thank you, Mr. s- Wiltanger.
Stephen R. McAllister: Thank you, Mr. Chief Justice, and may it please the Court.
Speaker: That...
Stephen G. Breyer: saying with the cohort of prisoners you'll go along for ten years, all of them earning points and credits.
Speaker: taking away something.
Stephen R. McAllister: Yes, but I mean, in our view there's an important penological reason for doing that.
David H. Souter: But why wouldn't the same penological reason justify taking away all privileges? In other words, why did you make the concession you made at the beginning of your rebuttal?
Stephen R. McAllister: Because, all I'm saying is at some point even even Sandin recognizes at some point things are atypical and they exceed the line, so although he could be moved to disciplinary segregation without a due process hearing, if he was put in solitary confinement, that might have been different.
Speaker: becomes too much.
David H. Souter: solitary confinement it would be justifiable, if at all, because of a penological reason, the way he had behaved in prison, creating dangerous conditions, et cetera.
Stephen R. McAllister: Because the text of the Fifth Amendment says no person shall be compelled, and the question is compulsion, and at some point, if we took away everything, or we made him work twenty hours a day or we could do things to him that I think the Court would would have...
Speaker: to say that was compulsion.
David H. Souter: your argument, you're saying, one reason why you should not characterize this as compulsion is the valid penological reason for doing it.
Stephen R. McAllister: That's part...
Speaker: of it.
David H. Souter: suggestion is, if there if if if if the State should say, look, the protection of these victims on the outside, who are going to be preyed upon by this person if not rehabilitated, is just as important as preventing people from setting fires in their cells, and therefore, if we take away all privileges to the fire-setters, we've got an equally good penological reason to take away all privileges from the person who won't go into the program.
Stephen R. McAllister: And that that I agree with.
Speaker: potentially -- Not...
Stephen R. McAllister: all the privileges, because it has to rise to the level of compulsion.
Speaker: nothing in prison...
David H. Souter: That's the question.
Stephen R. McAllister: That's the question,
Speaker: and...
William H. Rehnquist: Give him some rebuttal time.
Stephen R. McAllister: [Inaudible]
David H. Souter: Go ahead.
Stephen R. McAllister: That's all right.
William H. Rehnquist: extend your time for two minutes, Mr. McAllister, because you really didn't have a chance to say much of anything, I'm afraid.
Stephen R. McAllister: All right.
Speaker: [Inaudible]
William H. Rehnquist: submitted.
The Marshal: The honorable court is now adjourned until Monday next at ten o'clock.